                                                                                 Case 3:19-cr-00377-WHA Document 68 Filed 12/03/19 Page 1 of 4



                                                                          1
                                                                          2
                                                                          3
                                                                          4                                 IN THE UNITED STATES DISTRICT COURT
                                                                          5
                                                                                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7
                                                                          8   UNITED STATES OF AMERICA,
                                                                          9                    Plaintiff,                                       No. CR 19-00377 WHA
                                                                         10     v.
                                                                         11
United States District Court




                                                                              ANTHONY SCOTT LEVANDOWSKI,                                        FINAL SCHEDULING
                                                                                                                                                ORDER
                               For the Northern District of California




                                                                         12                    Defendant.
                                                                         13                                                  /

                                                                         14          After several hearings, and with the concurrence of counsel, this order sets the following
                                                                         15   case schedule:
                                                                         16          Any superseding indictment shall be filed by JANUARY 22, 2020.
                                                                         17          All motions to dismiss or to sever based on the face of the operative indictment or any
                                                                         18   other motion based on the face of the operative indictment, or motions to transfer, must be filed
                                                                         19   by JANUARY 23, 2020.
                                                                         20          All Rule 8 motions, motions for bills of particulars, or motions for discovery of jury-
                                                                         21   composition records must be filed by JANUARY 23, 2020.
                                                                         22          By JANUARY 23, 2020, all materials required under Rule 16 to be produced by
                                                                         23   the government must be produced to any defendant that has made a written Rule 16 request.
                                                                         24   All such Rule 16 materials acquired thereafter by the government or any of its agents subject to
                                                                         25   Rule 16 must be produced within FOURTEEN CALENDAR DAYS of receipt or acquisition by
                                                                         26   government counsel or its agent (but, again, only to a defendant who has made a timely written
                                                                         27   request). Failure to so produce will preclude use of any such evidence by the government (other
                                                                         28   than for impeachment or rebuttal). As to any such Rule 16 material produced after said date,
                                                                                 Case 3:19-cr-00377-WHA Document 68 Filed 12/03/19 Page 2 of 4



                                                                          1   the burden shall be on the government to demonstrate compliance with the fourteen-day
                                                                          2   exception.
                                                                          3          Any motion by the government to keep secret the names and identities of civilian
                                                                          4   witnesses, who otherwise shall be disclosed as set forth hereafter, must be filed by JANUARY 23,
                                                                          5   2020. Any such motion must be specific as to the risks and reasons by individual witness and
                                                                          6   may be under seal and ex parte. Abbreviated memoranda and declarations must be served on
                                                                          7   defense counsel allowing them to at least know the themes advanced under seal and ex parte.
                                                                          8   The submissions must address whether a protective order restricting use of the information
                                                                          9   would suffice. Any of the aforementioned Rule 16 materials that may require sealing must still
                                                                         10   be produced by the deadline with the names and identities of the civilians in questions redacted.
                                                                         11          All motions to suppress must be filed by MARCH 10, 2020. All motions alleging any
United States District Court
                               For the Northern District of California




                                                                         12   defect in instituting the prosecution, motions for disclosure of informants, or motions alleging
                                                                         13   selective prosecution must be filed by MARCH 10, 2020. All motions to sever not based
                                                                         14   principally on the face of the indictment must be filed by JUNE 2, 2020.
                                                                         15          By JULY 8, 2020, all government expert reports and summaries shall be produced to
                                                                         16   defense counsel.
                                                                         17          By SEPTEMBER 8, 2020, the government must provide a trial exhibit list and a final list
                                                                         18   of witnesses for its case-in-chief, including civilian witnesses except to the extent a prior court
                                                                         19   order has allowed a postponement of such disclosure.
                                                                         20          By SEPTEMBER 8, 2020, the government shall have produced all Brady-Giglio material
                                                                         21   unless allowed by prior order to postpone specific items for reasons of civilian witness security
                                                                         22   or for other good cause. To be clear, this deadline is the last day to produce such material.
                                                                         23   Under Brady, disclosure of exculpatory evidence “must be made at a time when the disclosure
                                                                         24   would be of value to the accused.” United States v. Davenport, 753 F.2d 1460, 1462 (9th Cir.
                                                                         25   1985). The government should therefore be mindful that these materials should be produced
                                                                         26   earlier if the circumstances and fairness so require.
                                                                         27          By SEPTEMBER 8, 2020, all Rule 16 defense reciprocal disclosures, including expert
                                                                         28   reports and summaries, must be produced to the government and all Rule 12.1 and 12.2 defense


                                                                                                                               2
                                                                                 Case 3:19-cr-00377-WHA Document 68 Filed 12/03/19 Page 3 of 4



                                                                          1   notices must be given, if any. All rebuttal expert reports and summaries by the government
                                                                          2   shall be due SEVEN CALENDAR DAYS before the final pretrial conference. Any mental
                                                                          3   examinations shall occur on a schedule to be set by motion.
                                                                          4          By SEPTEMBER 29, 2020, all translations or transcripts of conversations or statements to
                                                                          5   be shown to the jury must be provided to defendants and any motions directed to their accuracy
                                                                          6   shall be heard at the final pretrial conference.
                                                                          7          All Daubert or other motions directed at government reports must be filed by
                                                                          8   SEPTEMBER 29, 2020.
                                                                          9          On DECEMBER 16, 2020, the final pretrial conference shall be held at 2:00 P.M. All
                                                                         10   motions for the final pretrial conference shall be due FOURTEEN CALENDAR DAYS before the
                                                                         11   conference with oppositions due seven calendar days before the conference.
United States District Court
                               For the Northern District of California




                                                                         12          For the final pretrial conference, defendants and the government must file any motions
                                                                         13   in limine as well as any of the following:
                                                                         14
                                                                         15          1.      Motions to exclude co-conspirator statements.
                                                                         16          2.      Government Daubert motions or other motions directed at defense
                                                                         17                  experts.
                                                                         18          3.      Motions to exclude/include Rule 404(b) acts; to tee this up, the
                                                                         19                  government must disclose all proposed Rule 404(b) material
                                                                         20                  35 CALENDAR DAYS before the final pretrial conference, and any motion to
                                                                         21                  exclude must be filed fourteen calendar days before the final pretrial
                                                                         22                  conference.
                                                                         23          4.      Motions directed at the accuracy of transcripts of recordings to be shown
                                                                         24                  to the jury.
                                                                         25
                                                                         26          On JANUARY 25, 2021, trial shall commence at 7:30 A.M. with jury selection.
                                                                         27          Unless otherwise indicated, all motions filed in accordance with this scheduling order
                                                                         28


                                                                                                                                 3
                                                                                 Case 3:19-cr-00377-WHA Document 68 Filed 12/03/19 Page 4 of 4



                                                                          1   will be heard fourteen days after the motion is filed. Unless it covers all defendants, no Rule
                                                                          2   11(c)(1)(C) plea agreement will be accepted within two months of the final pretrial conference.
                                                                          3   Open pleas, however, will be allowed at any time.
                                                                          4
                                                                          5          IT IS SO ORDERED.
                                                                          6
                                                                          7   Dated: December 3, 2019.
                                                                                                                                  WILLIAM ALSUP
                                                                          8                                                       UNITED STATES DISTRICT JUDGE
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              4
